Exhibit 10.4

ZEP INC.

LONG-TERM INCENTIVE PLAN

(Effective as of October 31, 2007)

 

1. Purpose

The purposes of the Zep Inc. Long-Term Incentive Plan (the “Plan”) are to
provide additional incentives to those officers, key executives and directors of
Zep Inc. (the “Company”) and key employees of its Subsidiaries (as hereinafter
defined) whose substantial contributions are essential to the continued growth
and profitability of the Company’s businesses, to strengthen their commitment to
the Company and its Subsidiaries, to further motivate those officers, other
executives and directors to perform their assigned responsibilities diligently
and skillfully, and to attract and retain competent and dedicated individuals
whose efforts will result in the long term growth and profitability of the
Company and, over time, appreciation in the market value of its stock. To
accomplish these purposes, the Plan provides that the Company may grant to
Eligible Employees, Incentive Stock Options, Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance Units
and Performance Shares (as each term is hereinafter defined) and to eligible
Directors, Nonqualified Stock Options, Stock Appreciation Rights, Restricted
Stock and Restricted Stock Units.

In connection with the spin-off (the “Spin-off”) of the Company by Acuity
Brands, Inc. (“Acuity Brands”), effective October 31, 2007, Options and Awards
will be granted under this Plan as Conversion Awards to former employees of
Acuity Brands and its Subsidiaries who remain or become employees of the Company
and its Subsidiaries.

 

2. Definitions For purposes of the Plan:

(a) “Acuity Brands” means Acuity Brands, Inc., a Delaware corporation, or any
successor corporation.

(b) “Acuity Brands Conversion Awards” means Options or Awards that are issued in
substitution of, or in connection with, stock options or grants of restricted
stock or restricted stock units that were granted under the Acuity Brands
Long-Term Incentive Plan to employees of Acuity Brands and its Subsidiaries who
became employees of the Company and its Subsidiaries (or who were otherwise
considered Transferred Individuals under the Employee Benefits Agreement) as of
the date of the Spin-off of the Company to the stockholders of Acuity Brands. As
provided in Sections 6(j) and 7(c), the Acuity Brands Conversion Awards shall
have the same material terms and conditions under the Plan as such awards had
under the Acuity Brands Long-Term Incentive Plan.

(c) “Acuity Brands Long-Term Incentive Plan” means the long-term incentive plan
sponsored by Acuity Brands, known as the Acuity Brands, Inc. Long-Term Incentive
Plan.

(d) “Adjusted Fair Market Value” means in the event of a Change in Control, the



--------------------------------------------------------------------------------

greater of (i) the highest price per share paid to holders of the Shares in any
transaction (or series of transactions) constituting or resulting in a Change in
Control or (ii) the highest Fair Market Value of a Share during the ninety
(90) day period ending on the date of a Change in Control.

(e) “Agreement” means the written agreement between the Company and an Optionee
or Grantee evidencing the grant of an Option or Award and setting forth the
terms and conditions thereof. The Committee may, but need not, require that the
Participant execute a copy of the Agreement before the Agreement becomes
effective.

(f) “Award” means a grant of a Stock Appreciation Right, Restricted Stock,
Restricted Stock Units, Performance Awards, or any or all of them.

(g) “Board” means the Board of Directors of the Company.

(h) “Business Unit” means any of the operating units of the Company, or its
Subsidiaries, designated as a Business Unit by the Committee.

(i) “Change in Capitalization” means any increase or reduction in the number of
Shares, or any change (including, but not limited to, a change in value) or
exchange of Shares for a different number or kind of shares or other securities
of the Company, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, split-up, issuance of warrants or
rights or debentures, stock dividend, stock split or reverse stock split,
extraordinary cash dividend, property dividend, combination or exchange of
shares, repurchase of shares, public offering, private placement, change in
corporate structure or otherwise.

(j) “Change in Control” means any of the following events:

(i) The acquisition (other than from the Company) by any “Person” (as the term
is used for purposes of Sections 13(d) or 14(d) of the Exchange Act) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding voting securities; or

(ii) The individuals who, as of October 31, 2007, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board; or

(iii) Consummation of a merger or consolidation involving the Company if the
stockholders of the Company, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation; or

 

2



--------------------------------------------------------------------------------

(iv) Consummation of a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section 2(j)(i), solely because twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities, under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

(k) “Code” means the Internal Revenue Code of 1986, as amended.

(l) “Committee” means a committee consisting of two or more non-employee members
of the Board who are appointed by the Board to administer the Plan and to
perform the functions set forth herein. The Board or the Committee may designate
a subcommittee of members of the Committee to act on certain matters where such
designation is necessary or desirable.

(m) “Company” means Zep Inc., a Delaware corporation, or any successor
corporation.

(n) “Director” means any individual who is a member of the Board of Directors of
the Company; provided, however, that any Director who is employed by the Company
or any Employer shall not be considered a Director, but instead shall be
considered an employee for purposes of the Plan.

(o) “Disability” means a physical or mental incapacity which impairs the
Optionee’s or Grantee’s ability to substantially perform his duties for a period
of one hundred eighty (180) consecutive days. The determination of Disability
shall be made by the Committee based upon the information provided to it.

(p) “Eligible Employee” means any officer or other employee of the Company or a
Subsidiary designated by the Committee as eligible to receive Options or Awards,
subject to the conditions set forth herein.

(q) “Employee Benefits Agreement” means the Employee Benefits Agreement between
Acuity Brands and the Company, dated as of October 31, 2007, which provides for
the treatment of the employee plans in connection with the Spin-off of the
Company from Acuity Brands.

(r) “Employment Agreement” means with respect to a Participant who is an
employee, the written agreement between the Company or a Subsidiary and the
employee providing for the terms of such employee’s employment with the Company
or a Subsidiary, as it may be amended from time to time.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

(t) “Fair Market Value” means the fair market value of the Shares as determined
in good faith by the Committee; provided, however, that (A) if the Shares are
admitted to trading on a national securities exchange, Fair Market Value on any
date shall be the last sale price reported for the Shares on such exchange on
such date or, if no sale was reported on such date, on the last date preceding
such date on which a sale was reported, and (B) if the Shares are not listed on
any securities exchange, but nevertheless are publicly traded and reported
(through the OTC Bulletin Board or otherwise), Fair Market Value on such date
shall be the closing sales price on such date (or, if there are no sales on such
date, on the next preceding day).

For purposes of subsection (A), if the Shares are traded on more than one
securities exchange then the largest U.S. exchange on which the Shares are
traded shall be referenced to determine Fair Market Value.

(u) “Grantee” means a person to whom an Award has been granted under the Plan.

(v) “Incentive Stock Option” means an Option within the meaning of Section 422
of the Code.

(w) “Named Executive Officer” means an Eligible Employee who as of the date of
grant, vesting and/or payout of an Award or Option is deemed by the Committee to
be a “covered employee” as defined in Code Section 162(m) and the regulations
and rulings thereunder.

(x) “Nonqualified Stock Option” means an Option which is not an Incentive Stock
Option.

(y) “Option” means an Incentive Stock Option, a Nonqualified Stock Option, or
either or both of them.

(z) “Optionee” means a person to whom an Option has been granted under the Plan.

(aa) “Participant” means an Eligible Employee or Director who has an outstanding
Award or Option under the Plan.

(bb) “Performance Awards” means Performance Units, Performance Shares or either
or both of them.

(cc) “Performance Cycle” means the time period specified by the Committee at the
time a Performance Award is granted during which the performance of the Company,
a Subsidiary or a Business Unit will be measured.

(dd) “Performance Shares” means Restricted Stock granted under Section 8 of the
Plan.

(ee) “Performance Unit” means Performance Units granted under Section 8 of the
Plan.

 

4



--------------------------------------------------------------------------------

(ff) “Restricted Stock” means Shares issued or transferred to a Participant
which are subject to restrictions. Restricted Stock may be awarded subject to
restrictions which lapse over time without regard to the performance of the
Company, a Subsidiary or a Business Unit, pursuant to Section 7 hereof, or may
be awarded as Performance Shares pursuant to Section 8 hereof.

(gg) “Restricted Stock Units (or RSUs)” means a right granted under Section 7 of
the Plan to receive a number of Shares, or a cash payment for each such Share
equal to the Fair Market Value of a Share, on a specified date.

(hh) “Retirement” means the voluntary termination of employment by the Grantee
or Optionee at any time on or after the Grantee or Optionee attains age 65.

(ii) “Shares” means the common stock, par value $.01 per share, of the Company
(including any new, additional or different stock or securities resulting from a
Change in Capitalization).

(jj) “Stock Appreciation Right” (or “SAR”) means a right granted under Section 9
of the Plan to receive for each Share subject to an Award a cash payment or
Shares equal to the excess, if any, of (i) the Fair Market Value of a Share on
the exercise date, over (ii) the exercise price of the SAR.

(kk) “Subsidiary” means any corporation in an unbroken chain of corporations,
beginning with the Company (or Acuity Brands, in the case of Acuity Brands
Conversion Awards), if each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain. The term “Subsidiary” shall also include a partnership in which the
Company or a Subsidiary owns 50% or more of the profits interest or capital
interest in the partnership.

(ll) “Successor Corporation” means a corporation, or a parent or subsidiary
thereof within the meaning of Section 424(a) of the Code, which issues or
assumes an Option in a transaction to which Section 424(a) of the Code applies.

(mm) “Ten-Percent Stockholder” means an Eligible Employee who, at the time an
Incentive Stock Option is to be granted to him, owns (within the meaning of
Section 422(b)(6) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company.

(nn) “Termination for Cause” means the Optionee or Grantee has terminated
employment and has been found by the Committee to be guilty of theft,
embezzlement, fraud or misappropriation of the Company’s property or any action
which, if the individual were an officer of the Company, would constitute a
breach of fiduciary duty, provided that if an Optionee or Grantee has an
Employment Agreement, “Cause” shall mean Cause as defined in such Agreement.

 

5



--------------------------------------------------------------------------------

3. Administration

(a) The Plan shall be administered by the Committee, which shall hold such
meetings as may be necessary for the proper administration of the Plan. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan, or any
Agreements, Options or Awards under the Plan, and all members of the Committee
shall be fully indemnified by the Company with respect to any such action,
determination or interpretation.

(b) Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time:

(i) to determine those Eligible Employees and Directors to whom Options shall be
granted under the Plan and the number of Incentive Stock Options and/or
Nonqualified Stock Options to be granted to each Eligible Employee or Director
and to prescribe the terms and conditions (which need not be identical) of each
Option, including the purchase price per Share subject to each Option, and to
make any amendment or modification to any Agreement consistent with the terms of
the Plan;

(ii) to select those Eligible Employees and Directors to whom Awards shall be
granted under the Plan and to determine the amount of Shares payable, the number
of SARs, Performance Units, Performance Shares, RSUs, and/or shares of
Restricted Stock, to be granted pursuant to each Award, the terms and conditions
of each Award, including the restrictions or performance criteria relating to
such Award, the maximum value of each Award, and to make any amendment or
modification to any Agreement consistent with the terms of the Plan;

(iii) to delegate to the Chief Executive Officer the authority to grant Options
or Awards with respect to Shares to employees of the Company from a pool of
Shares established by the Committee, provided that such grants are made in
accordance with applicable law.

Provided, however, that the Board can exercise any of the powers set forth in
this Section 3(b), subject to any limitations imposed by Code Section 162(m) or
Rule 16b-3 under the Exchange Act.

(c) Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time:

(i) to construe and interpret the Plan and the Options and Awards granted
thereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable to make the Plan fully effective, and all decisions and determinations
by the Committee in the exercise of this power shall be final, binding and
conclusive upon the Company, a Subsidiary, and the Optionees and Grantees, as
the case may be;

 

6



--------------------------------------------------------------------------------

(ii) to determine the duration and purposes for leaves of absence which may be
granted to an Optionee or Grantee on an individual basis without constituting a
termination of employment or service for purposes of the Plan;

(iii) to exercise its discretion with respect to the powers and rights granted
to it as set forth in the Plan; and

(iv) generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

 

4. Shares Subject to Program

(a) Subject to adjustment as provided in (d) below, the aggregate number of
Shares which are available for issuance pursuant to Options or Awards under the
Plan is Four Million Three Hundred Thousand (4,300,000) Shares. Except for
Awards of Options or SARs, or Awards that must be settled in cash, the number of
Shares reserved under the Plan that may be granted in the form of other Awards
(“Full Value Grants”) will be counted against the 4,300,000 Plan maximum so that
the maximum is reduced by one and one-half (1.5) Shares for each Share subject
to the Full Value Grants . The number of Incentive Stock Options that may be
issued under the Plan is up to 2,000,000. Shares to be issued under the Plan
shall be made available from Shares currently authorized but unissued or Shares
currently held (or subsequently acquired) by the Company as treasury shares,
including Shares purchased in the open market or in private transactions.

(b) The following rules shall apply for purposes of the determination of the
number of Shares available for grant under the Plan:

(i) If, for any reason, any Shares awarded or subject to purchase under the Plan
are not delivered or purchased, or are reacquired by the Company, for reasons
including, but not limited to, a forfeiture of Restricted Stock or termination,
expiration or cancellation of an Option, Stock Appreciation Right, Restricted
Stock Units, or Performance Shares (“Returned Shares”), such Returned Shares
shall not be charged against the aggregate number of Shares available for
issuance pursuant to Options or Awards under the Plan and shall again be
available for issuance pursuant to an Option or Award under the Plan (with
Returned Shares relating to Full Value Grants counting as 1.5 shares).

(ii) Each Performance Share awarded that may be settled in Shares shall be
counted as one and one-half Shares subject to an Award. Performance Shares that
may not be settled in Shares (or that may be settled in Shares but are not)
shall not result in a charge against the aggregate number of Shares available
for issuance. Each Stock Appreciation Right to be settled in Shares shall be
counted as one Share subject to an Award, regardless of the number of Shares
that are actually issued upon exercise and settlement of the Stock Appreciation
Right. Stock Appreciation Rights that may only be settled in cash and may not be
settled in Shares shall not result in a charge against the aggregate number of
Shares available for issuance. In addition, if a Stock Appreciation Right is
granted in connection with an Option and the exercise of the Stock Appreciation
Right results in the loss of the Option right, the Shares that otherwise would

 

7



--------------------------------------------------------------------------------

have been issued upon the exercise of such related Option shall not result in a
charge against the aggregate number of Shares available for issuance.

(iii) Each Restricted Stock Unit that may be settled in Shares shall be counted
as one and one-half Shares subject to an award. Restricted Stock Units that may
only be settled in cash and may not be settled in Shares shall not result in a
charge against the aggregate number of Shares available for issuance.

(c) For purposes of Options or Awards to an individual who is a Named Executive
Officer, the following rules shall apply to Options or Awards under the Plan:

(i) The maximum number of Options and Stock Appreciation Rights that, in the
aggregate, may be granted pursuant to Awards in any one fiscal year of the
Company to any one Participant shall be five hundred thousand (500,000).

(ii) The maximum aggregate number of Shares of Restricted Stock, number of
Restricted Stock Units and Performance Shares or Units that may be granted
pursuant to Awards in any one fiscal year of the Company to any one Participant
shall be one hundred fifty thousand (150,000) Shares.

(d) In the event of any Change in Capitalization, the Committee shall make such
adjustment in the number and class of Shares which may be delivered under the
Plan, and in the number and class of and/or price of Shares subject to
outstanding Options or Awards granted under the Plan, as may be determined to be
appropriate and equitable by the Committee to prevent dilution or enlargement of
rights; provided, however, that the number of Shares subject to any Option or
Award shall always be a whole number and the Committee shall make such
adjustments as are necessary to insure Options or Awards of whole Shares.
Equitable adjustments shall be made by the Committee, as it determines are
necessary and appropriate, in:

(i) the limitation on the aggregate number of Shares that may be awarded as set
forth in Section 4(a), including, without limitation, with respect to Incentive
Stock Options;

(ii) the limitations on the aggregate number of Shares that may be awarded to
any one single Participant as set forth in Section 4(c);

(iii) the number and class of Shares that may be subject to an Option or Award,
and which have not been issued or transferred under an outstanding Option or
Award;

(iv) the Option Price under outstanding Options and Stock Appreciation Rights
and the number of Shares to be transferred in settlement of outstanding Options
or Stock Appreciation Rights; and

(v) the terms, conditions or restrictions of any Option or Award or Agreement,
including the price payable for the acquisition of Shares; provided, however,
that all such adjustments made in respect of each ISO shall be accomplished so
that such Option shall continue to be an incentive stock option within the
meaning of Code Section 422.

 

8



--------------------------------------------------------------------------------

5. Eligibility

Subject to the provisions of the Plan, the Committee shall have full and final
authority to select those Eligible Employees and Directors who will receive
Options and/or Awards; provided, however, that no Eligible Employee shall
receive any Incentive Stock Options unless he is an employee of the Company or a
Subsidiary (other than a Subsidiary that is a partnership) at the time the
Incentive Stock Option is granted.

 

6. Options

The Committee may grant Options in accordance with the Plan and the terms and
conditions of the Option shall be set forth in an Agreement. Options may be
granted based upon the achievement of such Performance Measures (as listed on
Appendix A) as the Committee may determine and subject to such other terms and
conditions as the Committee may specify. The Committee shall have sole
discretion in determining the number of Shares underlying each Option to grant a
Participant; provided, however, that in the case of any Incentive Stock Option
granted under the Plan, the aggregate Fair Market Value (determined at the time
such Option is granted) of the Shares to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under the Plan and all other incentive stock option plans of the Company and
any Subsidiary) shall not exceed $100,000. Each Option and Agreement shall be
subject to the following conditions:

(a) Purchase Price. The purchase price or the manner in which the purchase price
is to be determined for Shares under each Option shall be set forth in the
Agreement, provided, that the purchase price per Share under each Option (other
than Acuity Brands Conversion Awards) shall not be less than 100% of the Fair
Market Value of a Share on the date the Option is granted (110% in the case of
an Incentive Stock Option granted to a Ten-Percent Stockholder).

(b) Duration. Options granted hereunder shall be for such term as the Committee
shall determine, provided that no Option shall be exercisable after the
expiration of ten (10) years from the date it is granted (five (5) years in the
case of an Incentive Stock Option granted to a Ten-Percent Stockholder). The
Committee may, subsequent to the granting of any Option, extend the term
thereof, but in no event shall the term as so extended exceed the maximum term
provided for in the preceding sentence.

(c) Non-Transferability. Unless the Committee otherwise provides for
transferability in the Agreement, no Option granted hereunder shall be
transferable by the Optionee, otherwise than by will or the laws of descent and
distribution, and an Option may be exercised during the lifetime of such
Optionee only by the Optionee or his guardian or legal representative. The terms
of such Option shall be final, binding and conclusive upon the beneficiaries,
executors, administrators, heirs and successors of the Optionee.

(d) Vesting. Subject to Section 6(h) hereof, each Option shall be exercisable in
such installments (which need not be equal or the same for each Optionee) and at
such times (which may include performance requirements) as may be designated by
the Committee, but not less than a year from the grant date except as otherwise
provided in the last sentence in this Section 6(d), and set forth in the
Agreement. To the extent not exercised, installments shall

 

9



--------------------------------------------------------------------------------

accumulate and be exercisable, in whole or in part, at any time after becoming
exercisable, but not later than the date the Option expires. The Committee may
accelerate the exercisability of any Option or portion thereof at any time.

(e) Method of Exercise. The exercise of an Option shall be made only by a
written notice delivered in person or by mail to the Secretary of the Company at
the Company’s principal executive office (or in such other manner and to such
other person or address as may be designated by the Committee), specifying the
number of Shares to be purchased and accompanied by payment therefor and
otherwise in accordance with the Agreement pursuant to which the Option was
granted. The purchase price for any Shares purchased pursuant to the exercise of
an Option shall be paid in full upon such exercise, as determined by the
Committee in its discretion or as provided in the Agreement, in cash, by check,
or by transferring Shares to the Company or by attesting to the ownership of
Shares upon such terms and conditions as determined by the Committee. The
written notice pursuant to this Section 6(e) may also provide instructions from
the Optionee to the Company that upon receipt of the purchase price in cash from
the Optionee’s broker or dealer, designated as such on the written notice, in
payment for any Shares purchased pursuant to the exercise of an Option, the
Company shall issue such Shares directly to the designated broker or dealer. Any
Shares the Optionee transfers to the Company or attests to owning as payment of
the purchase price under an Option shall be valued at their Fair Market Value on
the day preceding the date of exercise of such Option. If requested by the
Committee, the Optionee shall deliver the Agreement evidencing the Option to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and return such Agreement to the Optionee. No fractional Shares shall be issued
upon exercise of an Option and the number of Shares that may be purchased upon
exercise shall be rounded to the nearest number of whole Shares.

(f) Rights of Optionees. No Optionee shall be deemed for any purpose to be the
owner of any Shares subject to any Option unless and until (i) the Option shall
have been exercised pursuant to the terms thereof, (ii) the Company shall have
issued and delivered the Shares to the Optionee and (iii) the Optionee’s name
shall have been entered as a stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Shares.

(g) Termination of Employment. The Agreement shall set forth the terms and
conditions of the Option upon the termination of the Optionee’s employment with
the Company, a Subsidiary or a Business Unit (including an Optionee’s ceasing to
be employed by a Subsidiary or Business Unit as a result of the sale of such
Subsidiary or Business Unit or an interest in such Subsidiary or Business Unit),
as the Committee may, in its discretion, determine at the time the Option is
granted or thereafter, provided, however no Option shall be exercisable beyond
its maximum term as described in Section 6(b) hereof.

(h) Effect of Change in Control. Unless otherwise provided in the Agreement, in
the event of a Change in Control, all Options outstanding on the date of such
Change in Control shall become immediately and fully exercisable and the
Committee, in its discretion, may terminate the Options upon a Change in
Control, provided that at least 30 days prior to the Change in Control,
Committee notifies the Optionee that the Option will be terminated and provides
the Optionee, at the election of the Committee, either, (i) a cash payment in
the amount equal to the

 

10



--------------------------------------------------------------------------------

excess, if any, of (x)(A) in the case of a Nonqualified Stock Option, the
greater of (1) the Fair Market Value, on the date preceding the date of
cancellation, of the Shares subject to the Option or portion thereof cancelled,
or (2) the Adjusted Fair Market Value of the Shares subject to the option or
portion thereof cancelled, or (B) in the case of an Incentive Stock Option, the
Fair Market Value, at the time of cancellation, of the Shares subject to the
Option or portion thereof cancelled, over (y) the aggregate purchase price for
such Shares under the Option, or (ii) the right to exercise all Options
(including the Options vested as a result of the Change in Control) immediately
prior to the Change in Control.

(i) Modification. Subject to the terms of the Plan, the Committee may, in its
discretion, modify outstanding Options. Notwithstanding the foregoing, (i) no
modification of an Option shall adversely alter or impair any rights or
obligations under the Agreement without the Optionee’s consent, and (ii) the
Committee shall not have authority, other than with stockholder approval, (A) to
accept the surrender of outstanding Options when the Fair Market Value of a
Share is less than the exercise price of the Options and grant new Options or
Awards in substitution for them, or (B) to reduce the exercise price of any
outstanding Option.

(j) Acuity Brands Conversion Awards. Each Acuity Brands Conversion Award for an
option granted under the Acuity Brands Long-Term Incentive Plan shall reflect
the adjustments provided for in the Employee Benefits Agreements and shall have
the same material terms and conditions as the award it replaces under the Acuity
Brands Long-Term Incentive Plan, as determined by the Committee (with all
references to Acuity Brands or a Subsidiary changed to refer to the Company or a
Subsidiary). Notwithstanding any other provision in this Plan to the contrary,
no Acuity Brands Conversion Award in substitution of an award that qualified as
an Incentive Stock Option immediately before the grant of the Acuity Brands
Conversion Award shall contain any term that is materially more favorable than
the terms of the substituted award which makes the award no longer qualify as an
Incentive Stock Option.

 

7. Restricted Stock; Restricted Stock Units

The Committee may grant Awards of Restricted Stock and Restricted Stock Units
(RSUs), and may issue Shares of Restricted Stock in payment in respect of vested
Performance Units (as hereinafter provided in Section 8(b)), which shall be
evidenced by an Agreement between the Company and the Grantee. Shares of
Restricted Stock and RSUs may be granted or awarded based upon the achievement
of such Performance Measures (as listed on Appendix A) as the Committee may
determine and subject to such other terms and conditions as the Committee may
specify. Each Agreement shall contain such restrictions, terms and conditions as
the Committee may, in its discretion, determine and (without limiting the
generality of the foregoing) such Agreements may require that an appropriate
legend be placed on Share certificates. Subject to the terms of the Plan, the
Committee may modify outstanding Awards of Restricted Stock and RSUs.
Notwithstanding the foregoing, no modification of an Award shall adversely alter
or impair any rights or obligations under the Agreement without the Grantee’s
consent.

(a) Restricted Stock. Awards of Restricted Stock shall be subject to the
following terms and provisions:

 

11



--------------------------------------------------------------------------------

(i) Shares of Restricted Stock granted pursuant to an Award hereunder shall be
recorded in the name of the Grantee as soon as reasonably practicable after the
Award is granted, provided that the Grantee has executed an Agreement evidencing
the Award and, in the discretion of the Committee, any other documents which the
Committee may require as a condition to the issuance of such Shares. If a
Grantee shall fail to execute the documents which the Committee may require
within the time period prescribed by the Committee at the time the Award is
granted, the Committee may provide that the Award is null and void. At the
discretion of the Committee, Shares issued in connection with a Restricted Stock
Award shall be deposited with an escrow agent designated by the Committee.
Unless the Committee determines otherwise and as set forth in the Agreement,
upon delivery of the Shares to the escrow agent, the Grantee shall have all of
the rights of a stockholder with respect to such Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.

(ii) Unless the Agreement provides otherwise, until any restrictions upon the
Shares of Restricted Stock awarded to a Grantee shall have lapsed in the manner
set forth in (iii) below, such Shares shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated, nor
shall they be delivered to the Grantee.

(iii) Restrictions upon Shares of Restricted Stock awarded hereunder shall lapse
at such time or times and on such terms and conditions as the Committee may
provide in the Agreement, but generally no sooner than one year for
performance-based awards and three years for time-vesting, non performance-based
awards (graded vesting may be provided). Unless the Agreement provides
otherwise, in the event of a Change in Control, all restrictions upon any Shares
of Restricted Stock (other than Performance Shares) shall lapse immediately and
all such Shares shall become fully vested in the Grantee.

(iv) The Agreement shall set forth the terms and conditions that shall apply
upon the termination of the Grantee’s employment with the Company, a Subsidiary
or a Business Unit (including a forfeiture of Shares for which the restrictions
have not lapsed upon Grantee’s ceasing to be employed) as the Committee may, in
its discretion, determine at the time the Award is granted or thereafter.

(v) At the time the Award of Shares of Restricted Stock is granted, the
Committee may, in its discretion, determine that the payment to the Grantee of
dividends, or a specified portion thereof, declared or paid on such Shares by
the Company shall be (i) deferred until the lapsing of the restrictions imposed
upon such Shares and (ii) held by the Company for the account of the Grantee
until such time. In the event of such deferral, the Committee may provide that
interest shall be credited at the end of each year (or portion thereof) on the
amount of the account at the beginning of the year at a rate per annum as the
Committee, in its discretion, may determine. Payment of deferred dividends,
together with interest accrued thereon, shall be made upon the lapsing of
restrictions imposed on such Shares, and any dividends deferred (together with
any interest accrued thereon) in respect of any Shares of Restricted Stock shall
be forfeited upon the forfeiture of such Shares pursuant to Section 7(a)(iv) or
otherwise.

(vi) Upon the lapse of the restrictions on Shares of Restricted Stock, the
Committee shall cause a stock certificate to be delivered to, or for the Shares
to be credited to an

 

12



--------------------------------------------------------------------------------

account on behalf of, the Grantee with respect to such Shares, free of all
restrictions hereunder (except any restrictions under Section 16).

(b) Restricted Stock Units (RSUs). Awards of Restricted Stock Units shall be
subject to the following terms and conditions:

(i) The Committee, in its discretion, shall determine the number of RSUs to
grant to a Participant and the restrictions, terms and conditions of the Award,
including whether the Award will be paid in cash, Shares or a combination of the
two and the time when the Award will be payable (i.e., at vesting, termination
of employment or another date).

(ii) Unless the Agreement provides otherwise, RSUs shall not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated.

(iii) Restrictions upon RSUs awarded hereunder shall lapse at such time or times
and on such terms and conditions as the Committee may provide in the Agreement.
Unless the Agreement provides otherwise, in the event of a Change in Control,
all restrictions upon any RSUs shall lapse immediately and all such RSUs shall
become fully vested in the Grantee.

(iv) The Agreement shall set forth the terms and conditions that shall apply
upon the termination of the Grantee’s employment with the Company, a Subsidiary
or a Business Unit (including a forfeiture of RSUs for which the restrictions
have not lapsed upon Grantee’s ceasing to be employed) as the Committee may, in
its discretion, determine at the time the Award is granted or thereafter.

(c) Acuity Brands Conversion Awards. Each Acuity Brands Conversion Award
relating to restricted stock or restricted stock units granted under the Acuity
Brands Long-Term Incentive Plan shall reflect the provisions of the Employee
Benefits Agreement and shall have the same material terms and conditions as the
award under the Acuity Brands Long-Term Incentive Plan, as determined by the
Committee (with all references to Acuity Brands or a Subsidiary changed to refer
to the Company or a Subsidiary).

 

8. Performance Awards

(a) Performance Objectives. The Committee will select one or more of the
Performance Measures listed on Appendix A attached hereto for purposes of
Performance Awards under the Plan. Performance Measures may be in respect of the
performance of the Company and its Subsidiaries (which may be on a consolidated
basis), a Subsidiary or a Business Unit, or any combination of the foregoing.
Performance Awards may also include performance levels that relate to individual
achievements or goals. Performance objectives may be absolute or relative and
may be expressed in terms of a progression within a specified range, with the
Grantee becoming vested in (i) a minimum percentage of such Performance Awards
in the event the Minimum Acceptable Objective is met or, if surpassed, a greater
percentage (ii) an intermediate percentage of such Performance Awards in the
event the Good Objective is met or, if surpassed, a greater percentage and
(iii) one hundred percent (100%) of such Performance Awards in the event the
Maximum Realistic Objective is met or surpassed. In addition to adjustments
provided for by the Agreement, the Committee may, in determining whether the
performance levels have been met, adjust the financial results for a Performance
Cycle to

 

13



--------------------------------------------------------------------------------

exclude the effect of unusual charges or income items, or other events (such as
acquisition or divestitures and equity and other restructurings), which are
distortive of financial results for the Performance Cycle; provided, that, with
respect to Named Executive Officers, in determining financial results, items
whose exclusion from consideration will increase the Award shall only have their
effects excluded if they constitute “extraordinary” or “unusual” events or items
under generally accepted accounting principles and all such events and items
shall be excluded. The Committee shall also adjust the performance calculations
to exclude the unanticipated effect on financial results of changes in the Code,
or other tax laws, and the regulations thereunder. The Committee may decrease
the amount of an Award otherwise payable if, in the Committee’s view, the
financial performance during the Performance Cycle justifies such adjustment,
regardless of the extent to which the Performance Measure was achieved.

The Agreement may provide the Committee with the right, during a Performance
Cycle or after it has ended, to revise the performance levels for the
Performance Measure and the Award amounts, if unforeseen events (including,
without limitation, a Change in Capitalization, an equity restructuring, an
acquisition or a divestiture) occur which have a substantial effect on the
financial results and which in the judgment of the Committee make the
application of the performance levels unfair unless a revision is made. For
Named Executive Officers, such changes shall be made in a manner that is not
inconsistent with Code Section 162(m).

Except with respect to Named Executive Officers, the Committee may establish
additional Performance Measures for purposes of Performance Awards under the
Plan. Further, in the event that applicable tax and/or securities laws
(including, but not limited to, Code Section 162(m) and Section 16 of the
Exchange Act) change to permit Committee discretion to alter the governing
Performance Measures for Named Executive Officers without obtaining stockholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining stockholder approval.

(b) Performance Units. The Committee may grant Performance Units, the terms and
conditions of which shall be set forth in an Agreement between the Company and
the Grantee. Each Performance Unit shall, contingent upon the attainment of
specified performance objectives within the Performance Cycle, represent one
(1) Share. Each Agreement shall specify the number of the Performance Units to
which it relates, the performance objectives which must be satisfied in order
for the Performance Units to vest, the Performance Cycle within which such
objectives must be satisfied, and the form of payment in respect of vested
Performance Units.

(i) Vesting and Forfeiture. A Grantee shall become vested with respect to the
Performance Units to the extent that the performance objectives set forth in the
Agreement are satisfied for the Performance Cycle. Subject to Section 8(d)
hereof, if the Minimum Acceptable Objective specified in the Agreement is not
satisfied for the applicable Performance Cycle, the Grantee’s rights with
respect to the Performance Units shall be forfeited.

(ii) Payment of Awards. Payment of Performance Units to Grantees in respect of
vested Performance Units shall be made within sixty (60) days after the last day
of the Performance Cycle to which such Award relates. Subject to Section 8(d),
such payments may be made entirely in Shares, entirely in cash, or in such
combination of Shares and cash as the Committee in its discretion, shall
determine at any time prior to such payment, provided,

 

14



--------------------------------------------------------------------------------

however, that if the Committee in its discretion determines to make such payment
entirely or partially in Shares of Restricted Stock, the Committee must
determine the extent to which such payment will be in Shares of Restricted Stock
at the time the Award is granted. Except as provided in Section 8(d), and except
as the Committee otherwise provides in the Agreement, if payment is made in the
form of cash, the amount payable in respect of any Share shall be equal to the
average of the Fair Market Value of such Share for the last ten (10) trading
days of the Performance Cycle.

(iii) Termination of Employment. The Agreement shall set forth the terms and
conditions of the Award of Performance Units upon the termination of the
Grantee’s employment with the Company, a Subsidiary, or a Business Unit
(including a Grantee’s ceasing to be employed by a Subsidiary or Business Unit
as a result of the sale of such Subsidiary or Business Unit or an interest in
such Subsidiary or Business Unit) as the Committee may, in its discretion,
determine at the time the Award is granted or thereafter.

(c) Performance Shares. The Committee, in its discretion, may grant Awards of
Performance Shares and shall be evidenced by an Agreement between the Company
and the Grantee. Each Agreement shall contain such restrictions, if any, and the
terms and conditions as the Committee may, in its discretion, require, and
(without limiting the generality of the foregoing) such Agreements may require
that an appropriate legend be placed on Share certificates. Awards of
Performance Shares shall be subject to the following terms and provisions:

(i) Rights of Grantee. The Committee shall provide at the time an Award of
Performance Shares is made, the time or times at which the Performance Shares
granted pursuant to such Award hereunder shall be issued in the name of the
Grantee; provided, however, that no Performance Shares shall be issued until the
Grantee has executed an Agreement evidencing the Award, and, in the discretion
of the Committee, any other documents which the Committee may require as a
condition to the issuance of such Performance Shares. If a Grantee shall fail to
execute the documents which the Committee may require within the time period
prescribed by the Committee at the time the Award is granted, the Award shall be
null and void. At the discretion of the Committee, Shares issued in connection
with an Award of Performance Shares shall be deposited together with the stock
powers with an escrow agent designated by the Committee. Except as restricted by
the terms of the Agreement, upon delivery of the Shares to the escrow agent, the
Grantee shall have, in the discretion of the Committee, all of the rights of a
stockholder with respect to such Shares, including the right to vote the shares
and to receive all dividends or other distributions paid or made with respect to
the shares.

(ii) Nontransferability. Unless the Agreement provides otherwise, until any
restrictions upon the Performance Shares awarded to a Grantee shall have lapsed
in the manner set forth in Sections 8(c)(3) or 8(d), such Performance Shares
shall not be sold, transferred or otherwise disposed of and shall not be pledged
or otherwise hypothecated, nor shall they be delivered to the Grantee. The
Committee may also impose such other restrictions and conditions on the
Performance Shares, if any, as it deems appropriate.

(iii) Lapse of Restrictions. Subject to Section 8(d), restrictions upon
Performance Shares awarded hereunder shall lapse and such Performance Shares
shall become

 

15



--------------------------------------------------------------------------------

vested at such time or times and on such terms, conditions and satisfaction of
performance and other objectives as the Committee may, in its discretion,
determine at the time an Award is granted.

(iv) Termination of Employment. The Agreement shall set forth the terms and
conditions of the Award of Performance Shares upon the termination of the
Grantee’s employment with the Company, a Subsidiary or a Business Unit
(including a Grantee’s ceasing to be employed by a Subsidiary or Business Unit
as a result of the sale of such Subsidiary or Business Unit or an interest in
such Subsidiary or Business Unit) as the Committee may, in its discretion,
determine at the time the Award is granted or thereafter.

(v) Treatment of Dividends. At the time the Award of Performance Shares is
granted, the Committee may, in its discretion, determine that the payment to the
Grantee of dividends, or a specified portion thereof, declared or paid on
Performance Shares issued by the Company to the Grantee shall be (i) deferred
until the lapsing of the restrictions imposed upon such Performance Shares and
(ii) held by the Company for the account of the Grantee until such time. In the
event of such deferral, the Committee may provide that interest shall be
credited at the end of each year (or portion thereof) on the amount of the
account at the beginning of the year at a rate per annum as the Committee, in
its discretion, may determine. Payments of deferred dividends, together with
interest accrued thereon as aforesaid, shall be made upon the lapsing of
restrictions imposed on such Performance Shares, except that any dividends
deferred (together with any interest accrued thereon) in respect of any
Performance Shares shall be forfeited upon the forfeiture of such Performance
Shares pursuant to Section 8(c)(iv) or otherwise.

(vi) Delivery of Shares. Upon the lapse of the restrictions on Performance
Shares awarded hereunder, the Committee shall cause a stock certificate to be
delivered to, or for the Shares to be credited to an account on behalf of, the
Grantee with respect to such Shares, free of all restrictions hereunder.

(d) Effect of Change in Control. Unless the Agreement provides otherwise, in the
event of a Change in Control:

(i) With respect to the Performance Units, the Grantee shall (i) become vested
in a percentage of Performance Unit as determined by the Committee at the time
of the Award of such Performance Units and as set forth in the Agreement and
(ii) be entitled to receive in respect of all Performance Units which become
vested as a result of a Change in Control, a cash payment within ten (10) days
after such Change in Control equal to the product of the Adjusted Fair Market
Value of a Share multiplied by the number of Performance Units which become
vested in accordance with this Section 8(d); and

(ii) With respect to the Performance Shares, all restrictions shall lapse
immediately on all or a portion of the Performance Shares as determined by the
Committee at the time of the Award of such Performance Shares and as set forth
in the Agreement.

 

16



--------------------------------------------------------------------------------

(e) Nontransferability. Unless the Agreement provides otherwise, no Performance
Awards shall be transferable by the Grantee otherwise than by will or the laws
of descent and distribution.

(f) Definitions. For purposes of Performance Awards, the following definitions
shall apply:

(i) “Good Objective” means a challenging and above average level of performance
of the Company, a Subsidiary or a Business Unit during a Performance Cycle for
which a performance Award is granted, as determined by the Committee at the time
such Performance Award is granted.

(ii) “Maximum Realistic Objective” means an excellent level of performance of
the Company, a Subsidiary or a Business Unit during a Performance Cycle for
which a Performance Award is granted, as determined by the Committee at the time
such Performance Award is granted.

(iii) “Minimum Acceptable Objective” means a minimum level of performance of the
Company, a Subsidiary or a Business Unit during a Performance Cycle for which a
Performance Award is granted, as determined by the Committee at the time such
Performance Award is granted.

 

9. Stock Appreciation Rights (SARs)

The Committee may grant SARs pursuant to the Plan, which SARs shall be evidenced
by an Agreement in such form as the Committee shall from time to time approve.
SARs may be granted based upon the achievement of such Performance Measures (as
listed on Appendix A) as the Committee may determine and subject to such other
terms and conditions as the Committee may specify. SARs shall comply with and be
subject to the following terms and conditions:

(a) Exercise Price. The exercise price of any SAR granted under the Plan shall
be determined by the Committee at the time of the grant of such SAR, provided
that the exercise price of a SAR shall not be less than the Fair Market Value of
a Share on the date of grant.

(b) Payment Upon Exercise. The exercise of a SAR with respect to any number of
Shares shall entitle the Participant to a cash payment for each such Share or a
number of whole Shares (any fractional Share will be paid in cash) of stock
equal in value to the excess of (i) the Fair Market Value of a Share on the
exercise date over (ii) the exercise price of the SAR. All payments under this
Section 9(b) shall be subject to tax withholding as provided in Section 17(b),
and shall be made as soon as practicable but in no event later than five
business days, after the effective date of the exercise of the SAR.

(c) Duration. SARs granted hereunder shall be for such term as the Committee
shall determine, provided that no SAR shall be exercisable after the expiration
of ten (10) years from the date it is granted. The Committee may, subsequent to
the granting of any SAR, extend the term thereof, but in no event shall the term
as so extended exceed the maximum term provided for in the preceding sentence.

 

17



--------------------------------------------------------------------------------

(d) Non-Transferability. Unless the Committee otherwise provides for
transferability in the Agreement, no SAR granted hereunder shall be transferable
by the Grantee, otherwise than by will or the laws of descent and distribution,
and a SAR may be exercised during the lifetime of such Grantee only by the
Grantee or his guardian or legal representative. The terms of such SAR shall be
final, binding and conclusive upon the beneficiaries, executors, administrators,
heirs and successors of the Grantee.

(e) Vesting. Subject to Section 9(h) hereof, each SAR shall be exercisable in
such installments (which need not be equal or the same for each Grantee) and at
such times (which may include performance requirements) as may be designated by
the Committee and set forth in the Agreement. To the extent not exercised,
installments shall accumulate and be exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the date the SAR expires.
The Committee may accelerate the exercisability of any SAR or portion thereof at
any time.

(f) Method of Exercise. The exercise of a SAR shall be made only by a written
notice delivered in person or by mail to the Secretary of the Company at the
Company’s principal executive office (or in such other manner and to such other
person or address as may be designated by the Committee), specifying the number
of Shares with respect to which the SAR is being exercised and otherwise
complying with such other rules as the Committee may establish.

(g) Termination of Employment. The Agreement shall set forth the terms and
conditions of the SAR upon the termination of the Grantee’s employment with the
Company, a Subsidiary or a Business Unit (including a Grantee’s ceasing to be
employed by a Subsidiary or Business Unit as a result of the sale of such
Subsidiary or Business Unit or an interest in such Subsidiary or Business Unit),
as the Committee may, in its discretion, determine at the time the SAR is
granted or thereafter, provided, however no SAR shall be exercisable beyond its
maximum term as described in Section 9(c) hereof.

(h) Effect of Change in Control. Unless otherwise provided in the Agreement, in
the event of a Change in Control, (i) all SARs outstanding on the date of such
Change in Control shall become immediately and fully exercisable and (ii) the
Grantee will automatically receive a cash payment in the amount equal to the
excess, if any, of the Fair Market Value, on the date of the Change in Control,
of the Shares subject to the SAR over (y) the aggregate exercise price of the
Shares under the SAR.

(i) Modification. Subject to the terms of the Plan, the Committee may, in its
discretion, modify outstanding SARs. Notwithstanding the foregoing, (a) no
modification of a SAR shall adversely alter or impair any rights or obligations
under the Agreement without the Grantee’s consent, and (b) without stockholder
approval, the Committee shall not have authority (A) to accept the surrender of
outstanding SARs when the Fair Market Value of a Share is less than the exercise
price of the SARs and grant new SARs or Awards in substitution for them, or
(B) to reduce the exercise price of any outstanding SAR.

 

18



--------------------------------------------------------------------------------

10. Release of Financial Information

A copy of the Company’s annual report to stockholders shall be delivered to each
Optionee and Grantee at the time such report is distributed to the Company’s
stockholders. Upon reasonable request the Company shall furnish as soon as
reasonably practicable, to each Optionee and Grantee a copy of its most recent
annual report and each quarterly report and current report filed under the
Exchange Act since the end of the Company’s prior fiscal year.

 

11. Foreign Employees.

In order to facilitate the making of any grant of Options or Awards under this
Plan, the Committee may provide for such special terms for Options or Awards to
Participants who are foreign nationals or who are employed by the Company or any
Subsidiary outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom, which special terms may be contained in an Appendix attached hereto.
Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan as it may consider necessary
or appropriate for such purposes, without thereby affecting the terms of this
Plan as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, shall include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.

 

12. Termination and Amendment of the Plan

(a) The Plan shall terminate on October 31, 2017, and no Option or Award may be
granted thereafter. The Board may sooner terminate or amend the Plan (other than
to reduce the rights of Optionees and Grantees, as the case may be, under
Sections 6(h), 7(a)(iii) and 8(d)), at any time and from time to time; provided,
however, that to the extent required by the rules of the exchange on which the
Shares are listed or applicable law, no amendment shall be effective unless
approved by the stockholders of the Company at an annual or special meeting.

(b) Except as provided in Section 4(d) hereof, rights and obligations under any
Option or Award granted before any amendment of the Plan shall not be adversely
altered or impaired by such amendment, except with the consent of the Optionee
or Grantee, as the case may be.

 

13. Nonexclusivity of the Plan

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, to the extent permitted
by the rules of the exchange on which the Shares are listed or applicable law,
and such arrangements may be either applicable generally or only in specific
cases.

 

19



--------------------------------------------------------------------------------

14. Limitation of Liability

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

(a) give any person any right to be granted an Option or Award other than at the
sole discretion of the Committee;

(b) give any person any rights whatsoever with respect to Shares except as
specifically provided in the Plan;

(c) limit in any way the right of the Company to terminate the employment of any
person at any time (with or without Cause); or

(d) be evidence of any agreement or understanding, expressed or implied, that
the Company will employ any person in any particular position at any particular
rate of compensation or for any particular period of time.

 

15. Securities Law Regulation and Other Approvals; Governing Law

(a) This Plan and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Delaware
without giving effect to the conflicts of laws principles thereof, except to the
extent that such law is preempted by federal law.

(b) The obligation of the Company to sell or deliver Shares with respect to
Options and Awards granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

(c) The Plan is intended to comply with Rule 16b-3 promulgated under the
Exchange Act and the Committee shall interpret and administer the provisions of
the Plan or any Agreement in a manner consistent therewith. Any provisions
inconsistent with such Rule shall be inoperative and shall not affect the
validity of the Plan.

(d) The Board may make such changes as may be necessary or appropriate to comply
with the rules and regulations of any government authority, or to obtain for
Eligible Employees granted Incentive Stock Options the tax benefits under the
applicable provisions of the code and regulations promulgated thereunder.

(e) Each Option and Award is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or Award or the
issuance of Shares, no Options or Awards shall be granted or payment made or
Shares issued, in whole or in part, unless such listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions as acceptable to the Committee.

 

20



--------------------------------------------------------------------------------

(f) Notwithstanding anything contained in the Plan to the contrary, in the event
that the disposition of Shares acquired pursuant to the Plan is not covered by a
then current registration statement under the Securities Act of 1933, as
amended, and is not otherwise exempt from such registration, such Shares shall
be restricted against transfer to the extent required by the Securities Act of
1933, as amended, and Rule 144 or other regulations thereunder. The Committee
may require any individual receiving Shares pursuant to the Plan, as a condition
precedent to receipt of such Shares (including upon exercise of an Option), to
represent and warrant to the Company in writing that the Shares acquired by such
individual are acquired without a view to any distribution thereof and will not
be sold or transferred other than pursuant to an effective registration thereof
under said Act or pursuant to an exemption applicable under the Securities Act
of 1933, as amended, or the rules and regulations promulgated thereunder. The
certificates evidencing any of such Shares shall be appropriately legended to
reflect their status as restricted securities as aforesaid.

(g) In the event that changes are made to Code Section 162(m) to permit greater
flexibility with respect to any Award or Option under the Plan, the Committee
may, subject to this Section 15, make any adjustments it deems appropriate in
such Award or Option.

 

16. Miscellaneous

(a) Multiple Agreements. The terms of each Option or Award may differ from other
Options or Awards granted under the Plan at the same time, or at some other
time. The Committee may also grant more than one Option or Award to a given
Eligible Employee during the term of the Plan, either in addition to, or,
subject to the provisions of the Plan, in substitution for, one or more Options
or Awards previously granted to that Eligible Employee. The grant of multiple
Options and/or Awards may be evidenced by a single Agreement or multiple
Agreements, as determined by the Committee.

(b) Withholding of Taxes.

(i) The Company shall have the right to deduct from any distribution of cash to
any Optionee or Grantee, an amount equal to the federal, state and local income
taxes and other amounts as may be required by law to be withheld (the
“Withholding Taxes”) with respect to any Option or Award. If an Optionee or
Grantee is entitled to receive Shares upon exercise of an Option or pursuant to
an Award, the Optionee or Grantee shall pay the Withholding Taxes to the Company
prior to the issuance, or release from escrow, of such Shares. In satisfaction
of the Withholding Taxes to the Company, the Optionee or Grantee may make an
irrevocable written election (the “Tax Election”), to have withheld a portion of
the Shares issuable to him or her upon exercise of the Option or pursuant to an
Award having an aggregate Fair Market Value equal to the Withholding Taxes.

(ii) If an Optionee makes a disposition, within the meaning of Section 424(c) of
the Code and regulations promulgated thereunder, of any Share or Shares issued
to him pursuant to his exercise of an Incentive Stock Option within the two-year
period commencing on the day after the date of the grant or within the one-year
period commencing on the day after the date of transfer of such Share or Shares
to the Optionee pursuant to such exercise, the Optionee shall, within ten
(10) days of such disposition, notify the Company thereof, by delivery of
written

 

21



--------------------------------------------------------------------------------

notice to the Company at its principal executive office, and immediately deliver
to the Company the amount of Withholding Taxes.

(c) Designation of Beneficiary. To the extent applicable to the type of Award,
each Grantee (other than an Optionee) may designate a person or persons to
receive in the event of his or her death, any Award or any amount payable
pursuant thereto, to which he or she would then be entitled under the terms of
the Plan. Such designation will be made upon forms supplied by and delivered to
the Company and may be revoked in writing.

(d) Deferral. The Committee may permit a Participant to defer to another plan or
program such Participant’s receipt of Shares or cash that would otherwise be due
to such Participant by virtue of the exercise of an Option or SAR, the vesting
of Restricted Stock or RSUs or the earning of Performance Awards. If any such
deferral election is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such payment deferrals.

(e) Compliance With Section 409A. The Plan shall at all times be operated and
administered in accordance with the requirements of Code Section 409A and the
regulations and rulings thereunder (“Section 409A”). The Plan may be amended or
may be interpreted by the Committee as it deems necessary or appropriate for
Options or Awards to comply with Section 409A and to avoid a plan failure under
Section 409A.

 

17. Effective Date

This Plan shall be effective October 31, 2007.

 

22



--------------------------------------------------------------------------------

APPENDIX A

to

ZEP INC.

LONG-TERM INCENTIVE PLAN

 

Performance Measure

  

General Definition

AATP Margin

   AATP divided by Sales

Adjusted After-Tax Profit (AATP)

   APTP minus book income taxes (reported tax rate applied to APTP). The measure
may include or exclude income from discontinued operations, extraordinary items,
changes in accounting principles, and restructuring expense

Adjusted EBIT

   EBIT excluding gain on asset sales

Adjusted Pre-Tax Profit (APTP)

   Income before provision for income taxes plus interest expense plus implied
interest on capitalized operating leases. The measure may include or exclude
income from discontinued operations, extraordinary items, changes in accounting
principles, and restructuring expense

Capitalized Economic Profit

   Economic Profit divided by a predetermined rate reflecting the cost of
capital

Capitalized Entity Value

   Sum of average invested capital in the business and the Capitalized Economic
Profit

Capitalized Equity Value

   Capitalized Entity Value minus total debt

Cashflow

   Net cash provided by operating activities less net cash used for investing
activities

Cashflow Return on Capital

   Cashflow divided by average invested capital

Cashflow Return on Capitalized Entity/Equity Value

   Cashflow divided by Capitalized Entity/Equity Value

Cashflow Return on Investment

   The amount comprised of net income plus depreciation and amortization minus
working capital expenditures, divided by the amount comprised of gross fixed
assets plus net working capital excluding cash and debt

Change in Capital

   Capital expenditures plus/minus change in operating working capital plus net
proceeds from asset sales

Change in Operating Working Capital

   GAAP cash flow of accounts receivable (including allowance for doubtful
accounts), inventory, and accounts payable

Change in Price of Shares

   Percentage increase in per-share price. This measure may be adjusted for
Change in Capitalization (as defined in the Plan).

Change in Working Capital

   Increase or decrease in working capital



--------------------------------------------------------------------------------

Performance Measure

  

General Definition

Debt

   Third-party debt recorded on the balance sheet. The measure may include or
exclude lease obligations, accounts payable, and current or long-term accrued
liabilities

Debt Reduction

   Decrease in total debt from one period to another

Earnings Before Interest and Taxes (EBIT)

   Earnings minus interest and taxes. The measure may include or exclude income
from discontinued operations, extraordinary items, changes in accounting
principles, and restructuring expense

Earnings Before Interest, Taxes, Depreciation, and Amortization (EBITDA)

   Earnings minus interest, taxes, depreciation, and amortization. The measure
may include or exclude income from discontinued operations, extraordinary items,
changes in accounting principles, and restructuring expense

Earnings Per Share

   Primary or fully diluted earnings per share. The measure may include or
exclude income from discontinued operations, extraordinary items, changes in
accounting principles, and restructuring expense

Economic Profit

   AATP minus a charge for capital

Net Income

   Net income as reported in Zep Inc.’s annual financial statements or the books
and records of its segments. The measure may include or exclude income from
discontinued operations, extraordinary items, changes in accounting principles,
and restructuring expense

Net Income Return on Capital

   Net Income divided by average invested capital

Operating Working Capital

   Net accounts receivable plus inventory minus accounts payable

Return on Assets (ROA)

   Net Income divided by average total assets

Return on Equity (ROE)

   Net Income divided by average stockholders’ equity

Return on Gross Investment

   Sum of Net Income plus depreciation divided by sum of average invested
capital plus accumulated depreciation

Return on Invested Capital

   Net Income or AATP divided by average invested capital

Return on Net Assets (RONA)

   Net Income, APTP, or income before taxes, divided by average net assets

Sales

   Net sales of products and service revenues

Sales Growth

   Percentage change in Sales from year to year

Total Return to Stockholders

   Percentage change in stockholder value (stock price plus reinvested
dividends)

Working Capital

   Current assets minus current liabilities